Exhibit 99.1 Rightside Announces Fourth Quarter and Full Year 2015 Financial Results Full Year Total Revenue Increases 11% Year-over-Year Full Year Registry Revenue Grows to $8.4 Million KIRKLAND, Wash., February 16, 2016 (GLOBENEWSWIRE) Rightside Group, Ltd. (Nasdaq: NAME), a leading provider of domain name services that advance the way businesses and consumers define and present themselves online, today announced financial results for the fourth quarter and full year ended December 31, 2015. “In Q4, and for the full year of 2015, Rightside achieved strong financial results as we continued to execute on our mission of advancing the way businesses and consumers define and present themselves online.We achieved record revenue in the fourth quarter closing the full year 2015 with 11% total revenue growth and Adjusted EBITDA of $4.8 million,” said Chief Executive Officer Taryn Naidu. “Looking ahead to 2016, we are excited about our portfolio of 39 new gTLDs and the future growth opportunities as we continue to invest in market development initiatives that drive heightened awareness and growing usage for new gTLDs by consumers and businesses.We are focused on improving profitability by driving margin expansion and growth in our Registry and retail business lines and implementing cost efficiencies throughout the business,” Naidu continued.
